Per Curiam,
The circumstances under which the husband of appellant was killed appear in the opinion of the court below directing judgment to be entered for the defendant non obstante veredicto. It is quite clear from the unquestioned facts summarized in that opinion that his death was due solely to the negligence of a coemployee, the hoisting engineer; and there is no merit in the contention of the appellant that the defendant company had imposed duties upon the engineer which prevented him, in the operation of his engine, from observing rules 18, 19, 20 and 42 prescribed by the Act of June 2,1891, P. L. 176.
Judgment affirmed.